Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Simon Oh on 08/24/2022.
	The following claims have been amended and should read as follows:

1.	(Currently Amended) A cartridge system of an immunoassay apparatus comprising:
a cartridge in which a tube for a T tip, a reaction tube, a plurality of washing tubes, and a signal measurement tube are integrally coupled or individually configured;
a T tip and a magnetic rod configured to perform reaction and washing processes while moving large magnetic particles of various shapes, capture materials, signal materials, and analyte materials with magnetic force by entering successively the plurality of washing tubes and the signal measurement tube;
a cartridge holder in which the cartridge is seated;
a heating member that generates heat by being disposed at a region in which the reaction tube is seated in the cartridge holder; and
an image analyzer configured to perform multiple inspections by recognizing each of the analyte materials bound to the magnetic particles by analyzing the magnetic particles of various shapes as images,
wherein the cartridge holder includes:
a first mounting stage in which the tube for the T tip is seated;
the heating member in which the reaction tube is seated and heated;
a second mounting stage in which the plurality of washing tubes are seated; and
a third mounting stage in which the signal measurement tube is seated, and
wherein a first distance between the reaction tube and the tube for the T tip and a second distance between the reaction tube and the plurality of washing tubes are maintained longer than a thickness of the heating member.

2.	(Currently Amended) The cartridge system of the immunoassay apparatus according to Claim 1,
wherein the T tip includes
a pipe body that is disposed in a lower portion and magnetic particles attached to an outer surface, and
an induction pipe of an inverted triangle is disposed in an upper portion of the pipe body,
wherein the magnetic rod can move up and down through the induction pipe and the pipe body.

3.	(Currently Amended) The cartridge system of the immunoassay apparatus according to Claim 2,
wherein a magnetic plate is disposed on an upper edge of the induction pipe of the T tip to be able to attach to a pick-up machine.

6.	(Currently Amended) An immunoassay method comprising:
a first step of injecting a predetermined amount of a sample into a reaction tube of a cartridge, inserting a T tip into a tube for a T tip, and then seating the cartridge in a cartridge holder;
a second step of proceeding reaction by heating the reaction tube to generate predetermined temperature by applying power to a heating member;
a third step of inserting the T tip into the reaction tube by a pick-up machine, and attaching magnetic particles having various shapes on an outer surface of the T tip due to magnetic force of a magnet rod, after proceeding the reaction;
a fourth step of performing washing by up and down reciprocating movement after moving to a washing tube in a state where the magnetic particles are attached to outside of the T tip;
a fifth step of discharging the magnetic particles to a signal measurement tube by raising the magnetic rod from the T tip after moving the T tip to the signal measurement tube; and
a sixth step of capturing and separating only specific analyte materials bound to the magnetic particles of one shape or various shapes by analyzing the discharged large magnetic particles as images by an image analyzer,
wherein the cartridge holder includes:
a first mounting stage in which the tube for the T tip is seated;
the heating member in which the reaction tube is seated and heated;
a second mounting stage in which the plurality of washing tubes are seated; and
a third mounting stage in which the signal measurement tube is seated, and
wherein a first distance between the reaction tube and the tube for the T tip and a second distance between the reaction tube and the plurality of washing tubes are maintained longer than a thickness of the heating member.

7.	(Currently Amended) The immunoassay method according to Claim 6,
wherein in the fourth step, a washing processT tip by elevating the T tip by the pick-up machine in a state where the lower portion of the T tip is immersed in cleaning liquid of a cleaning tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As persuasively argued in applicant’s remarks filed 08/09/2022, Tuunanen (EP 1130397) fails to teach the specific relative configurations of the heater in relation to the various claimed cartridge components and thus fails to teach the claimed invention of a system comprising a cartridge in which a tube for a T tip, a reaction tube, a plurality of washing tubes, and a signal measurement tube are integrally coupled or individually configured; a T tip and a magnetic rod configured to perform reaction and washing processes while moving large magnetic particles of various shapes, capture materials, signal materials, and analyte materials with magnetic force by entering successively the plurality of washing tubes and the signal measurement tube; a cartridge holder in which the cartridge is seated; a heating member that generates heat by being disposed at a region in which the reaction tube is seated in the cartridge holder; and an image analyzer configured to perform multiple inspections by recognizing each of the analyte materials bound to the magnetic particles by analyzing the magnetic particles of various shapes as images, wherein the cartridge holder includes: a first mounting stage in which the tube for the T tip is seated; the heating member in which the reaction tube is seated and heated; a second mounting stage in which the plurality of washing tubes are seated; and a third mounting stage in which the signal measurement tube is seated, and wherein a first distance between the reaction tube and the tube for the T tip and a second distance between the reaction tube and the plurality of washing tubes are maintained longer than a thickness of the heating member.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641